UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 ELIZABETH COLTON,                               )
                                                 )
                     Plaintiff,                  )
                                                 )
              v.                                 )   Civil Case No. 09-1772 (RJL)
                                                 )
 HILLARY RODHAM CLINTON,                         )
                                                 )
                     Defendant.                  )

                                  FINAL JUDGMENT

      For the reasons set forth in the Memorandum Opinion entered this date, it is this

~ ~ September, 2010, hereby
  day of

      ORDERED that defendant's Motion to Dismiss, or in the Alternative, for

Summary Judgment [#l3] is GRANTED; and it is further

      ORDERED that plaintiffs Rule 56(f) Motion for Discovery [#19] is DENIED AS

MOOT; and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.




                                                United States District Judge




                                           1